                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            JOSE GUTIERREZ, et al.,
                                   8                                                          Case No. 5:19-cv-01469-EJD
                                                          Plaintiffs,
                                   9                                                          ORDER DENYING PLAINTIFFS’
                                                   v.                                         MOTION TO REMAND
                                  10
                                            MCNEILUS TRUCK &                                  Re: Dkt. No. 12
                                  11        MANUFACTURING, INC.,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13        I.   INTRODUCTION
                                  14             Plaintiff Jose Gutierrez (“Gutierrez”) was injured while working for Green Team of San
                                  15   Jose (“Green Team”), a waste disposal company. Gutierrez and his spouse, Delfina Gutierrez
                                  16   (collectively “Plaintiffs”), initiated a personal injury suit in state court against Defendant
                                  17   McNeilus Truck & Manufacturing, Inc. (“Defendant”), the designer and manufacturer of the
                                  18   garbage trucks used by Green Team, and Does 1 through 50. Defendant removed the action to this
                                  19   court based on diversity of citizenship under 28 U.S.C. §1441(b). Presently before the court is
                                  20   Plaintiffs’ motion to remand. Plaintiffs contend that the action is “nonremovable” pursuant to 28
                                  21   U.S.C. § 1445(c) because the action arises under California’s workers’ compensation law. For the
                                  22   reasons set forth below, the motion to remand will be denied.
                                  23       II.   BACKGROUND1
                                  24             Green Team uses front-end loading garbage trucks designed and manufactured by
                                  25   Defendant. The trucks are equipped with forks. The forks are inserted into the two sides of a
                                  26
                                  27   1
                                        The Background is a summary of the allegations in the complaint.
                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                                     1
                                   1   debris box to raise and tilt the box so that the garbage empties into the truck bed. The forks do not

                                   2   have any securing devices to prevent a debris box from slipping off and falling into the truck bed.

                                   3   Defendant’s operator manual does not include any instructions regarding how to retrieve a debris

                                   4   box when it slips off of the forks and falls into the truck bed.

                                   5          On September 29, 2017, a Green Team employee was on his garbage collection route when

                                   6   a debris box slipped off of the forks and fell into the truck bed. Green Team employees decided to

                                   7   try to retrieve the debris box by connecting the box by chain to a hydraulic lifting device which

                                   8   would then lift the box out of the truck bed. The plan was to have Gutierrez attach the chain to the

                                   9   debris box. Gutierrez used the ladder installed by Defendant at the rear of the garbage truck to

                                  10   climb on top of the truck. While Gutierrez was on the roof of the truck, he slipped and fell twelve

                                  11   to fourteen feet onto the ground and sustained severe injuries. Gutierrez filed an application for

                                  12   workers’ compensation benefits and has received approximately $300,000 in benefits. Pls.’ Mem.
Northern District of California
 United States District Court




                                  13   of P. & A. In Supp. of Mot. To Remand 2 (Dkt. No. 12-1).

                                  14          Plaintiffs initiated this suit in state court asserting claims against Defendant for general

                                  15   negligence, products liability and loss of consortium. Plaintiffs indicated on the form complaint

                                  16   that Santa Clara County Superior Court was the “proper court because [u]nder California

                                  17   Workers’ Compensation Law, and specifically California Labor Code Section 3852, [P]laintiffs

                                  18   claim employer has the right to subrogation of any Workers’ Compensation benefits paid to

                                  19   Plaintiff which arises under Labor Code 3852 and his employer Green Team of San Jose, Inc.”

                                  20   Dkt. No. 1-2. Defendant filed an answer in Santa Clara County Superior Court and a few days

                                  21   later removed the action to this court pursuant to 28 U.S.C. §1441(b).

                                  22   III.   STANDARDS
                                  23          A remand may be ordered either for lack of subject matter jurisdiction or for any defect in

                                  24   the removal procedure. 28 U.S.C. § 1447(c). Where a motion for remand is filed, the burden of

                                  25   proof is on the defendant to establish that removal was proper. Gaus v. Miles, Inc., 980 F.2d 564,

                                  26   566 (9th Cir. 1992). Removal statutes are strictly construed and doubts as to removability are

                                  27   resolved in favor of remanding the case. Id.

                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                         2
                                       IV.     DISCUSSION
                                   1
                                               Here, Plaintiffs do not dispute that the parties are diverse and the amount in controversy
                                   2
                                       exceeds the jurisdiction minimum under 28 U.S.C. § 1332. Rather, Plaintiffs contend that this is a
                                   3
                                       “nonremovable action” under 28 U.S.C. § 1445(c) because Plaintiffs’ claims “aris[e] under”
                                   4
                                       California’s worker compensation law. The court disagrees.
                                   5
                                               Section 1445(c) provides that “[a] civil action in any State court arising under the
                                   6
                                       workmen’s compensation laws of such State may not be removed to any district court of the
                                   7
                                       United States.” 28 U.S.C. § 1445(c). If section 1445(c) applies, a case is not removable even if it
                                   8
                                       presents a federal question or there is diversity. Humphrey v. Sequentia, Inc., 58 F.3d 1238, 1244
                                   9
                                       (8th Cir. 1995).
                                  10
                                               Whether an action is one “arising under the workmen’s compensation laws” of a State
                                  11
                                       under section 1445(c) is governed by federal law. Humphrey, 58 F.3d at 1245. Although neither
                                  12
Northern District of California




                                       Congress nor the Ninth Circuit has defined “arising under” in the context of section 1445(c), “all
 United States District Court




                                  13
                                       courts to have addressed the issue agree that ‘arising under’ in §1445 has the same meaning as it
                                  14
                                       does in 28 U.S.C. § 1331.” Snelling Emp’t, LLC v. Cousins Packaging, Inc., No. 14-5018 RMW,
                                  15
                                       2015 WL 328402, at *1 (N.D. Cal. Jan. 23, 2015). In the context of § 1331, “arising under”
                                  16
                                       means that “it is apparent from the face of the complaint either that (1) a federal law creates the
                                  17
                                       plaintiff’s cause of action; or (2) if a state law creates the cause of action, a federal law that creates
                                  18
                                       a cause of action is a necessary element of the plaintiff's claim.” Virgin v. Cnty. of San Luis
                                  19
                                       Obispo, 201 F.3d 1141, 1142–43 (9th Cir. 2000). “Importing that definition to § 1445(c), a civil
                                  20
                                       action ‘arises under’ a state’s workers’-compensation law when the worker’s-compensation law
                                  21
                                       creates the plaintiff's cause of action or is a necessary element of the claim.” Ramirez v. Saia Inc.,
                                  22
                                       No. 14-04590 ODW, 2014 WL 3928416, at *2 (C.D. Cal. Aug. 12, 2014).
                                  23
                                               Plaintiffs contend that their claims “arise under” California’s workers’ compensation law
                                  24
                                       not because their three claims for negligence, products liability and loss of consortium “arise
                                  25
                                       under” California’s workers’ compensation law, but because California Labor Code section 3852
                                  26
                                       provides Gutierrez’s employer, Green Team, a right to subrogation. California Labor Code
                                  27

                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                         3
                                   1   section 3852 provides in relevant part that “[a]ny employer who pays, or becomes obligated to pay

                                   2   compensation, or who pays, or becomes obligated to pay salary in lieu of compensation . . . may

                                   3   likewise make a claim or bring an action against the third person.” Cal. Lab. Code § 3852.2

                                   4          There is no question that an insurer’s suit under section 3852 to recover workers’

                                   5   compensation benefits “arises under” California’s workers’ compensation law and is therefore

                                   6   nonremovable. Zurich Am. Ins. Co. v. GMC, 242 F. Supp. 2d 736 (E.D. Cal. 2003); Snelling

                                   7   Employment, LLC v. Cousins Packaging, Inc., No. 14-5018 RMW, 2015 WL 328402, at *1 (N.D.

                                   8   Cal. Jan. 23, 2015). Indeed Defendant readily acknowledges this.3 Defendant argues

                                   9   persuasively, however, that section 1445(c) is not implicated in this case because neither

                                  10   Gutierrez’s employer nor its workers’ compensation insurer has asserted a subrogation claim.4 In

                                  11   Camacho v. JLG Indus., Inc., No. 17-1188 DOC, 2017 WL 3894981 (C.D. Cal. 2017), plaintiffs

                                  12   filed suit in state court asserting claims for products liability, negligence, and loss of consortium
Northern District of California
 United States District Court




                                  13   arising out of Mr. Camacho’s fall from a scissor lift manufactured by defendant. Mr. Camacho’s

                                  14   workers’ compensation carrier, NSIC, filed a motion to intervene to assert a subrogation claim

                                  15   under section 3852. After the motion was filed but before the scheduled hearing on the motion to

                                  16   intervene, defendant removed the action based on diversity jurisdiction. As in the instant case, the

                                  17   plaintiffs in Camacho did not contest that diversity jurisdiction existed and instead argued that

                                  18   removal was barred by section 1445(c). The Camacho court denied the motion to remand,

                                  19   reasoning as follows:

                                  20                  An intervening employer or insurance company has the right to
                                                      recover in the same suit as the plaintiff under California Labor Code
                                  21                  § 3852. Id. Because of that right and because 28 U.S.C. 1445(c)
                                                      prohibits removal of the intervener’s claim, once a party lawfully
                                  22                  intervenes in state court, the plaintiff’s otherwise removable claim
                                                      can no longer be removed. Id. However, Plaintiffs’ assertion that
                                  23                  removal to this Court was procedurally improper because a motion
                                  24

                                  25
                                       2
                                          Although section 3852 refers to “employers,” an employer’s insurance carrier may also assert a
                                       claim for subrogation. See Cal. Lab. Code § 3850(b).
                                  26
                                       3
                                          Def.’s Br. In Opp’n To Pls.’ Mot. To Remand 2-3.
                                       4
                                          Plaintiffs acknowledge in their motion to remand that counsel for Gutierrez’s employer “have
                                  27   not yet determined [whether] to file a subrogation action pursuant to the Act.” Pls.’ Mem. of P. &
                                       A. In Supp. of Mot. To Remand 2.
                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                                         4
                                                       to intervene was pending in state court is incorrect. In California,
                                   1                   “an intervener becomes an actual party to the suit by virtue of the
                                                       order authorizing him to intervene.” W. Heritage Ins. Co., 199 Cal.
                                   2                   App. 4th at 1206. Because JLG removed this case before NSIC
                                                       became a party, 28 U.S.C. § 1445(c) does not apply.
                                   3

                                   4   Camacho, 2017 WL 3894981, at *2. After concluding that section 1445(c) did not apply, the

                                   5   Camacho court observed that the outcome was “in tension with the policy goals of 28 U.S.C. §

                                   6   1445(c), which include (1) preserving the plaintiff’s forum choice in workers’ compensation cases,

                                   7   (2) protecting the state’s interest in administering their own workers’ affairs, and (3) reducing

                                   8   federal courts’ workload.” Id. (citing Zurich, 242 F. Supp. 2d at 739). The Camacho court also

                                   9   observed, however, that section 1445(c) only proscribes removal of subrogation claims and,

                                  10   therefore, the plaintiffs’ workers’ compensation carrier, NSIC, could file a subrogation claim

                                  11   directly in federal court after the removal. Id. at *3 (citing Vasquez v. N. Cty. Transit Dist., 292

                                  12   F.3d 1049, 1061–62 (9th Cir. 2002), as amended (Aug. 7, 2002) (explaining that the § 1445(c)
Northern District of California
 United States District Court




                                  13   statutory prohibition against removal of actions arising under state workers’ compensation laws is

                                  14   procedural rather than jurisdictional, and thus does not preclude a claim under California Labor

                                  15   Code § 3852 from being filed directly in federal court (citing Horton v. Liberty Mut. Ins. Co., 367

                                  16   U.S. 348, 352 (1961)))). Here, neither Green Team nor the workers’ compensation insurance

                                  17   carrier has sought to intervene. They are not parties to this action. Therefore, section 3852 does

                                  18   not bar removal. Id.

                                  19          Because neither Green Team nor the workers’ compensation insurance carrier is a party,

                                  20   Plaintiffs’ reliance on Alonso v. Blount, Inc., No. 16-3986 BRO, 2016 WL 4251569 (C.D. Cal.

                                  21   Aug. 10, 2016) is also misplaced. In Alonso, the plaintiff was injured while at work when a wall

                                  22   saw malfunctioned and he filed suit in state court against the designer, manufacturer, and

                                  23   distributor of the saw. Id. at *2. The workers’ compensation insurance provider, Zurich, filed a

                                  24   Complaint-in-Intervention seeking reimbursement of all workers’ compensation benefits paid to

                                  25   plaintiff pursuant to section 3852. Id. After the Complaint-in-Intervention was filed, the

                                  26   defendants removed the action to federal court invoking diversity jurisdiction. Id. The Alonso

                                  27   court granted

                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                         5
                                   1   the plaintiff and Zurich’s motions to remand, reasoning that although the plaintiffs’ product

                                   2   liability-based causes of action did not arise under workers’ compensation laws, Zurich’s ability to

                                   3   bring its subrogation action depended entirely on section 3852—a California workers’

                                   4   compensation law. As stated previously, neither Green Team nor the workers’ compensation

                                   5   insurance carrier has sought to intervene. Neither is a party to this action. Plaintiffs anticipate that

                                   6   one or the other will assert their subrogation rights. Pls.’ Mem. of P. & A. In Supp. of Mot. To

                                   7   Remand 5 (Dkt. No. 12-1). If they do, they may proceed with their section 3852 claim in this

                                   8   court. Camacho, 2017 WL 3894981, at *3.

                                   9          Plaintiffs’ reliance on Sherrod v. Am. Airlines, Inc., 132 F.3d 1112, 1117 (1999) is also

                                  10   misplaced. In that case, the plaintiff filed suit in state court against her former employer under the

                                  11   Texas Workers’ Compensation Act, the Texas Commission on Human Rights Act, and the Age

                                  12   Discrimination in Employment Act. Id. at 1115. After removal to federal court on the basis of
Northern District of California
 United States District Court




                                  13   federal question jurisdiction, the plaintiff added claims under the Americans with Disabilities Act.

                                  14   Id. at 1116. On appeal, the Sherrod court held that the trial court erred by failing to sever and

                                  15   remand the Texas worker’s compensation claims. Unlike in Sherrod, Plaintiffs in the instant case

                                  16   have not asserted any claims that arise under California’s worker’s compensation law.

                                  17          Finally, Plaintiffs urge the court to interpret California’s worker’s compensation statutes

                                  18   liberally in favor of the worker and remand the action to their chosen forum. Pls.’ Reply To

                                  19   Opp’n To Mot. To Remand 3-5 (Dkt. No. 15). Plaintiffs assert that “[b]oth claims of employer

                                  20   and employee must be joined to avoid multiple litigations wasting judicial resources.” Id. at 3. At

                                  21   present, however, the Green Team has not asserted any claim that “must be joined,” and if Green

                                  22   Team chooses to do so in the future, it may proceed with a section 3852 claim in this court “to

                                  23   avoid multiple litigations wasting judicial resources.”

                                  24   //

                                  25   //

                                  26   //

                                  27

                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                         6
                                        V.   CONCLUSION
                                   1
                                             For the reasons set forth above, Plaintiffs’ motion to remand is DENIED.
                                   2
                                             IT IS SO ORDERED.
                                   3
                                       Dated: October 21, 2019
                                   4
                                                                                    ______________________________________
                                   5                                                EDWARD J. DAVILA
                                                                                    United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-01469-EJD
                                       ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
                                                                         7
